This appeal is from a judgment of conviction pronounced and entered against this appellant; said judgment being based upon his conviction by the jury of the offenses charged against him in the indictment containing two counts. The first count charged him with distilling, making, or manufacturing alcoholic, spirituous or malt liquors, etc. And the second charged him with the unlawful possession of a still, etc., to be used for that purpose. The judgment was suspended pending appeal to this court, and we note that the amount of the appeal bond was fixed by the court at $2,500.
The appeal here is upon the record proper. There is no bill of exceptions, thus rendering the regularity of the record the only question for consideration by us.
An examination of this record discloses no irregularity or error, and, being regular in all things, the judgment of conviction from which the appeal was taken will stand affirmed.
Affirmed.